Citation Nr: 1623695	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right shoulder disability (claimed as right shoulder fracture and residuals of arthritis, loss of motion, chronic pain).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Buffalo, New York Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

The Veteran's current right shoulder disability did not originate in service or until many years thereafter, and is not otherwise etiologically related to service, including to an in-service right shoulder injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in December 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims.  

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's post-service VA treatment records have been obtained.  The Veteran has been provided an appropriate VA examination that adequately addressed the issues involved in this matter.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim on its merits, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a Veteran manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his current right shoulder disability is related to his active service.  Specifically, he has alleged that after suffering a separated right acromioclavicular (AC) joint during active service, he continued to suffer shoulder pain and difficulty, ultimately resulting in his current right shoulder disability.  

A review of the Veteran's service medical records show that on March 4, 1987 he sustained a separated right AC joint after falling from a 4 wheel all-terrain vehicle (ATV) one week earlier.  When he received treatment, he reported that at the time of the injury he experienced immediate pain and heard a pop and crack.  He was referred for an orthopedic consultation and instructed to follow up with the aid station after the consultation.  The March 4, 1987 record of the orthopedic consultation shows that he was assessed with a right AC joint separation and an AC joint strap was applied.  He was instructed to return in one month for follow up treatment.  The Veteran was placed on a physical profile, limiting his lifting to no more than 40 pounds with the right arm and prohibiting him from doing pushups or pullups.  

A March 9, 1987 service medical records shows that the Veteran returned for follow-up treatment for his shoulder, 5 days after his initial episode of treatment, to report pain with the use of his brace.  It was noted that he had an obvious right shoulder deformity, but maintained good use of the shoulder and good range of motion.  The Veteran was instructed to continue his current physical profile, use his shoulder brace as needed, and recheck with orthopedics in 4 weeks.  

A March 20, 1987 service medical record shows that the Veteran was seen to be assessed for removal from physical profile.  At that time he was referred to a physician's assistant and his physical profile was continued, to expire on June 20, 1987.  

The remainder of the Veteran's service medical records are silent for continued treatment or complaints related to his right shoulder.  A July 1988 medical health questionnaire shows that the Veteran reported that he was not receiving treatment for any medical conditions at that time.  He specifically did not report a diagnosis of arthritis.  In September 1988, the Veteran waived his right to undergo a service separation examination and as such the July 1988 medical heath questionnaire is the medical information closest in time to his separation from active service.  

Post-service VA outpatient treatment records show that the Veteran began receiving treatment at the VA medical center (VAMC) in July 2012, at which time he reported symptoms of pain in various joints, including both shoulders.  He reported that while on active service he "fractured" his right shoulder joint.  The Veteran was seen for an orthopedic consultation in February 2013, at which time he reported bilateral shoulder pain, worse in the left than the right.  He was referred for bilateral shoulder magnetic resonance imaging scans (MRIs) and X-rays of the neck.  A March 2013 follow-up orthopedic note shows that the MRI revealed impingement signs with inferior osteophytes and supraspinatus (SS) tendinopathy and possible partial thickness tear of the rotator cuff.  He was offered bilateral arthroscopy and acromioplasty, with possible open rotator cuff repair if needed, but declined because he needed to be able to keep part time employment.  The VA orthopedist noted that the Veteran had a right AC joint injury in the past, but did not opine as to whether the current right shoulder disability was related to the in-service injury.  In April 2013, the Veteran contacted the VAMC and indicated that he would like to have surgery on the right shoulder; however, there is no indication of record that he has undergone the surgery.  

At a July 2013 VA examination, the examiner noted that the Veteran had an in-service 1987 right AC joint separation, which had healed, and a current diagnosis of bilateral rotator cuff tendonitis, with rotator cuff tear.  The examiner noted that since leaving active service, the Veteran had been employed in construction and carpentry work.  The Veteran reported that he re-injured his shoulder when carrying 5 gallons of water.  After examination, review of the claims file, and interview with the Veteran, the examiner opined that the Veteran's current right shoulder disability was less likely than not related to his active service, to include his right shoulder injury therein.  The examiner explained that AC joint separations are categorized by severity and that AC joint separations rated I -III primarily only require conservative treatment which is nonoperative and consists of rest, ice, immobilization with a sling, and analgesics.  Type II AC joint separations were generally completely healed around 8 weeks and with type III AC joint separations, patients could typically return to normal activity between 6 and 12 weeks following the injury and athletes could return to competition once full range of motion and strength was regained.  Based on the Veteran's service medical records, the examiner was able to determine that his in-service AC joint separation was not the severe type (IV - VI), that it healed well, and that he returned to physical duties.  Further, the examiner noted that the Veteran's post-service employment working in construction and in carpentry was a significant risk factor for his current disability.  Additionally, the examiner found it significant that the Veteran's current shoulder disabilities affected his right and left shoulders equally, but the Veteran only suffered a right shoulder injury during active service.  As such, the examiner opined that the Veteran's current right shoulder disability was more likely the result of post-service physical activity and age related degeneration.  

The Board finds that the July 2013 VA medical opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiner's opinion is competent, credible, and persuasive.  The Veteran has not submitted any contrary, competent evidence.

At the outset, the Board notes that there is no evidence that the Veteran was diagnosed with arthritis of the right shoulder within one year of his September 1988 separation from active service.  Therefore, service connection pursuant to the chronic disease presumptions for arthritis is also not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, what remains for consideration, is whether the Veteran's right shoulder disability is otherwise related to his active service.

The Veteran is sincere in his belief that his right shoulder disability is related to his active service, to include his right AC joint separation.  The Board notes that lay persons such as the Veteran are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a right shoulder disability that is related to his active service, to include the right shoulder injury therein, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing right shoulder disabilities and opining regarding the etiology of such a disability are issues that require the expertise of a medical professional, particularly where, as in this case, there are in-service and post-service injuries to the shoulder which complicate the matter of the precise etiology of the current disorder.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.

In short, the service treatment records show that the right AC joint separation was no longer causing any complaints shortly following the injury, there is no post-service evidence of further right shoulder complaints until decades after service, and the only competent evidence addressing the etiology of the current right shoulder disability is against the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for right shoulder disability is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right shoulder disability is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


